 

Wonder International Education and Investment Group Corp. 10-Q [ex-10_1.htm]

Exhibit 10.1

 

AGREEMENT

 

PARTY A : ANHUI WONDER EDUCATION INVESTMENT MANAGEMENT CO. LTD

PARTY B : ANHUI WONDER UNIVERSITY OF INFORMATION  ENGINEERING

 

Party A will invest RMB 90,000,000 to build real estates with Party B, who will
divide approximately 50 acres of land in the university, which is located at No.
3, Forest Ave, Zipeng District for the construction cooperation.

 

Cooperation project: Construction of four teaching buildings and an academic
exchange center; construction area is approximately 60,000 square meters.

 

Party B will be in charge of the project’s establishment, planning, design,
registration and construction. Party A will be investing for the buildings.
Other facilities for the remaining construction, including landscape garden
planning within the construction areas, plus the roads, as well as all other
ancillary works will be invested by Party B.

 

Party A will make immediate payment according to the construction contract
signed between Party B and the construction company.

 

This construction period will be two years: from June 2013 to June 2015.

 

After the construction, three of the four teaching buildings will belong to
Party A; one of the four teaching buildings will belong to Party B. Party A will
be able to use the academic exchange center for free, however Party B will be in
charge of its daily operation and management.

 

Each party will hold one original duplicated agreement. The agreement will be
effective after signature or stamp.

 

/s/ ANHUI WONDER EDUCATION INVESTMENT MANAGEMENT CO. LTD

Party A (signature or stamp)

Wonder Education Investment Management Co. Ltd.

Date: June 8th 2013

 

 

/s/ ANHUI WONDER UNIVERSITY OF INFORMATION  ENGINEERING

Party B (signature or stamp)

Wonder University of Information Engineering

Date: June 8th 2013



 

 

[chinese.jpg] 

 



 

